DETAILED ACTION
Status of the Application
	Claims 1, 3-6 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment of claims 1, 3-6 and cancellation of claim 2 as submitted in a communication filed on 5/16/2022 is acknowledged.
In a telephone conversation with Mr. Steven Hultquist on 6/2/2022, an agreement was reached to amend claims 1, 5-6 and cancel claims 3-4 to place the application in condition for allowance.   

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/16/2022 and 4/27/2022 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Steven Hultquist on 6/2/2022.
Please cancel claims 3-4.
Please replace claims 1, 5-6 as follows:

	1.	A mutant Corynebacterium glutamicum cell that has been genetically modified by (i) 	introducing the E. coli glpF gene,  the E. coli glpK gene,  the E. coli glpD gene, the E. coli yqhD 	gene, and the K. pneumoniae pduCDEG operon, and (ii) disrupting an endogenous gene encoding 	an aldehyde dehydrogenase that comprises comprising a nucleotide sequence selected from the 	group consisting of SEQ ID NO: 56, 57, 59, 60, 61, 62, 63, 65, 66, 67, and 68.

	5. 	The mutant Corynebacterium glutamicum cell according to claim 1, wherein said genes 	comprise a strong promoter selected from the group consisting of tac, trc and tuf.

	6.	A method of producing 1,3-propanediol (1,3-PDO) from glycerol comprising: 
	(a)	culturing the mutant Corynebacterium glutamicum cell according to claim 1 in a 	glycerol-containing medium to produce 1,3-PDO; and 
	(b)	collecting the produced 1,3-PDO.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses a C. glutamicum cell for the production of 1,3-propanediol, wherein said C. glutamicum cell has been genetically engineered to express the K. pneumoniae pduCDEGH operon, the E. coli yqhD gene and the E. coli glpF gene (Huang et al., Scientific Reports 7:42246, 2017, pages 1-10; cited in the IDS, page 3), and Rittman et al. (Applied and Environmental Microbiology 74(20):6216-6222, 2008; cited in the prior Office action) teach a C. glutamicum cell that is able to use glycerol as the only carbon source, wherein said C. glutamicum cell has been transformed with the E. coli glpK gene, the E. coli glpD gene and the E. coli glpF gene (Abstract), the Examiner has found no teaching or suggestion in the prior art to delete an endogenous aldehyde dehydrogenase to reduce the production of 3-hydroxypropionic acid, or 1,3-propanediol. Therefore, claims 1, 5-6,  directed to (a) a mutant Corynebacterium glutamicum cell that has been genetically modified by (i) introducing the E. coli glpF gene,  the E. coli glpK gene,  the E. coli glpD gene, the E. coli yqhD gene, and the K. pneumoniae pduCDEG operon, and (ii) disrupting an endogenous gene encoding an aldehyde dehydrogenase that comprises comprising a nucleotide sequence selected from the group consisting of SEQ ID NO: 56, 57, 59, 60, 61, 62, 63, 65, 66, 67, and 68, and (b) a method for the production of 1,3-propanediol by culturing the mutant Corynebacterium glutamicum cell of (a), are allowable over the prior art of record.   

Conclusion
Claims 1, 5-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 2, 2022